Citation Nr: 0838079	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-40 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a brain tumor related 
to military service, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Bennett H. Webb, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran has verified active service in the Army from 
August 1976 to August 1980, and unverified active service in 
the Coast Guard from June 23, 1975 to July 3, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reopened and denied the veteran's previously denied claim of 
entitlement to service connection for a brain tumor related 
to military service, to include as due to exposure to 
ionizing radiation.  

In May 2008, the Board reopened the veteran's previously 
denied claim of entitlement to service connection for a brain 
tumor related to military service, to include as due to 
exposure to ionizing radiation, and remanded the claim for 
additional development.  The veteran was afforded a VA 
examination in July 2008 and the claim has now been returned 
to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

At the time of its May 2008 decision, the Board determined 
that new and material evidence sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a brain tumor related to military service, to 
include as due to exposure to ionizing radiation had been 
received.  The Board also determined that a VA examination 
for an opinion as to whether there exists a relationship 
between the veteran's military service, to include claimed 
exposure to ionizing radiation, and her brain tumor was 
required and remanded the claim to the RO/AMC for same.
The veteran was afforded a VA examination in July 2008 and an 
opinion as to her claim was obtained.  

In its May 2008 decision, the Board directed the RO to 
readjudicate the veteran's claim of entitlement to service 
connection for a brain tumor related to military service, to 
include as due to exposure to ionizing radiation, subsequent 
to the July 2008 VA examination.  The RO, however, 
readjudicated the issue of whether new and material evidence 
sufficient to reopen the veteran's previously denied claim 
had been received, as opposed to the already reopened issue 
of service connection.   

Thus, the RO has not readjudicated the veteran's claim of 
entitlement to service connection for a brain tumor related 
to military service, to include as due to exposure to 
ionizing radiation.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the reopened claim of 
entitlement to service connection for a 
brain tumor related to military 
service, to include as due to exposure 
to ionizing radiation.  The RO should 
consider any additional evidence of 
record, specifically, report of the 
July 2008 VA examination.  If action 
remains adverse to the veteran, issue a 
Supplemental Statement of the Case to 
the veteran and to her attorney, and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


